Citation Nr: 1737436	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-28 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation for right shoulder degenerative joint disease (dominant) in excess of 10 percent on and after July 15, 2009, 20 percent on and after June 11, 2010, and 30 percent on and after April 10, 2014.

2.  Entitlement to an increase evaluation in excess of 20 percent for service connected arthritis, chronic recurrent dislocation, left shoulder, postoperative.

3.  Entitlement to total disability due to individual unemployability related to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1973 to July 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
A hearing was held before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing is of record.

During the pendency of the appeal, in an August 2013 rating decision, the RO increased the evaluation for the Veteran's service-connected right shoulder disability to 20 percent effective from June 11, 2010, and in an August 2016 rating decision the RO increased the evaluation to 30 percent effective April 10, 2014.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues have been recharacterized as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded an examination for his service-connected left and right shoulder disabilities in April 2014.  The Board finds that the record indicates a possible worsening of his condition since that examination, such that a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  Specifically, the Veteran testified that his disabilities have worsened since his last examination.  See Bd. Hrg. Tr. at 5.  

Regarding the TDIU issue, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the claims remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  In that regard, the Veteran testified that his two shoulder disabilities are the main reason that he has been unemployed.  See Bd. Hrg. Tr. at 9.  Additionally, the issue of entitlement to TDIU has not been considered on an extraschedular basis under 38 C.F.R. § 4.16(b).  Here there is evidence that the Veteran may have been unemployable during the appeal period, due to service-connected disabilities.  See June 2010 VA examination; October 2009 Correspondence.  A remand is, therefore, warranted for the AOJ to consider this issue, to include any appropriate development and whether referral to the Director of Compensation is warranted under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left and right shoulder disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.
 
The AOJ should also obtain any outstanding VA treatment records.

2.  The Veteran should be afforded a VA medical examination for the purpose of evaluating the severity and manifestation of his service-connected left and right shoulder disabilities.  Access to the Veteran's electronic VA files must be made available to the examiner for review. 

After examining the Veteran and reviewing the record, the examiner should specifically delineate all symptoms associated with the Veteran's service-connected left and right shoulder disabilities.

The examination report should include range of motion in degrees for the Veteran's shoulders.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review

In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

3.  After undertaking any appropriate development, adjudicate the issue of entitlement to a TDIU, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (to include referral of the claim to VA's Director of Compensation for extraschedular consideration, if appropriate).

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




